Citation Nr: 0927667	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-27 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
the current level of severity of the Veteran's PTSD.

The Veteran is currently service connected for PTSD, rated at 
10 percent disabling.  The Veteran's most recent VA 
examination was conducted in January 2006, following the 
death of his spouse.  The Veteran's representative has argued 
that, since that time, the Veteran's PTSD symptoms have 
increased in severity due, in part, to the passing of his 
spouse.  See Appellant's Brief, July 1, 2009.

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

On remand, the Veteran should be afforded an additional VA 
examination to ascertain the current nature and extent of his 
PTSD.  In this regard, the Board observes that outpatient 
treatment records suggest that the Veteran has dementia.  
However, the examiner that conducted the January 2006 
examination noted that he did not have sufficient evidence to 
warrant a diagnosis of dementia.  On remand, an examination 
should be afforded to determine what current psychiatric 
manifestations are attributable to PTSD and what 
manifestations are attributable to a mental condition other 
than PTSD.  

 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
psychiatric examination in order to 
ascertain the current nature and extent of 
the Veteran's PTSD.  The report of 
examination should include the complete 
rationale for all opinions expressed.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must indicate whether such a review was 
performed.  

In addition, the examiner should indicate 
whether the veteran exhibits symptoms of 
dementia or any other psychiatric disorder 
(other than PTSD) at the time of the 
interview.  If any other psychiatric 
disorder, to include dementia, is 
diagnosed, the examiner should indicate 
whether the symptoms of the additional 
disorder(s) are wholly separate from those 
of his service-connected PTSD.  If other 
diagnosed psychiatric disorders exhibit 
symptoms which are indistinguishable from 
those of PTSD, that should be noted in the 
examination report.

2.  Following all development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



